 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 1 of 40 PageID #: 41234



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



ENDO PHARMACEUTICALS INC.,

                Plaintiff,
                                                       C.A. No. ____________
         v.

PERRIGO UK FINCO LIMITED
PARTNERSHIP,

                Defendant.



                        COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Endo Pharmaceuticals Inc. (“Endo”), for its Complaint against Defendant

Perrigo UK FINCO Limited Partnership (“Perrigo”), herein alleges as follows:

                                     NATURE OF ACTION

         1.     This is a civil action for infringement of U.S. Patent No. 7,229,636 (“the ’636

patent”), U.S. Patent No. 7,404,489 (“the ’489 patent”), U.S. Patent No. 7,879,349 (“the ’349

patent”), U.S. Patent No. 8,003,353 (“the ’353 patent”), U.S. Patent No. 8,940,714 (“the ’714

patent”), and U.S. Patent No. 9,415,007 (“the ’007 patent”) (collectively, the “Patents-in-Suit”)

pursuant to the Patent Laws of the United States, 35 U.S.C. § 1, et seq.

                                            PARTIES

         2.     Endo is a corporation organized and existing under the laws of the State of

Delaware, having a principal place of business at 1400 Atwater Drive, Malvern, Pennsylvania

19355.
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 2 of 40 PageID #: 41235




        3.          On information and belief, Perrigo is a limited partnership organized and existing

under the laws of the United Kingdom, having a principal place of business at Wrafton,

Braunton, Devon, EX33 2DL, United Kingdom.

                                     JURISDICTION AND VENUE

        4.          This Court has subject matter jurisdiction over this action under 28 U.S.C.

§§ 1331, 1338(a), 2201, and 2202.

        5.          This Court has personal jurisdiction over Perrigo by virtue of actions Perrigo has

taken for the purpose of engaging in injury-causing and wrongful marketing conduct in this

District. See Acorda Therapeutics, Inc. v. Mylan Pharms. Inc., 817 F.3d 755, 759-60 (Fed. Cir.

2016), cert. denied, 137 S. Ct. 625 (2017).

        6.          On information and belief, Perrigo submitted to the United States Food and Drug

Administration (“FDA”) an Abbreviated New Drug Application (“ANDA”) for a generic copy of

Nascobal® nasal spray (“Perrigo ANDA”), and seeks FDA approval to market and sell a generic

copy of Nascobal® nasal spray (“Perrigo ANDA Product”).

        7.          On information and belief, Perrigo through the submission of the Perrigo ANDA,

intends to commercially manufacture, use, import, market, offer for sale, and sell the Perrigo

ANDA Product throughout the United States, including in Delaware and in this District, in the

event FDA approves the Perrigo ANDA. On information and belief, Perrigo intends to derive

benefit from the Perrigo ANDA.

        8.          On information and belief, Perrigo is in the business of developing

pharmaceutical drug products that are distributed in the United States, including in Delaware and

in this District.
                                                     2
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 3 of 40 PageID #: 41236




        9.     On information and belief, Perrigo, itself or through one of its business partners or

affiliates, has agreements with pharmaceutical retailers, wholesalers, or distributors, providing

for the distribution of its products throughout the United States, including in Delaware and in this

District.

        10.    On information and belief, Perrigo, itself or through one of its business partners or

affiliates, distributes pharmaceutical drug products throughout the United States, including in

Delaware and in this District.

        11.    On information and belief, Perrigo products are sold in pharmacies throughout the

United States, including in Delaware and in this District.

        12.    On information and belief, Perrigo derives substantial revenue from selling

various pharmaceutical drug products and doing business throughout the United States, including

in Delaware and in this District.

        13.    Alternatively, this Court has jurisdiction over Perrigo under Federal Rule of Civil

Procedure 4(k)(2)(A) because: (a) Endo’s claims arise under federal law; (b) Perrigo is a foreign

defendant not subject to general personal jurisdiction in the courts of any state; and (c) Perrigo

has sufficient contacts with the United States as a whole, not least through its development of

generic drugs for sale in the United States, such that this Court’s exercise of jurisdiction over

Perrigo satisfies due process.

        14.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(c)(3) and/or

1400(b). On information and belief, Perrigo is a foreign entity that may be sued in any judicial

district in the United States, in which it is subject to the court’s personal jurisdiction. As set

forth supra, Perrigo is subject to the Court’s personal jurisdiction in this District.
                                                   3
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 4 of 40 PageID #: 41237




                                    THE PATENTS-IN-SUIT

       15.     The ’636 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the United States Patent and Trademark

Office (“USPTO”) on June 12, 2007. Endo owns and has exclusive rights to the ’636 patent,

including all rights to sue for infringement thereof.

       16.     A true and correct copy of the ’636 patent is attached hereto as Exhibit A.

       17.     The ’489 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the USPTO on July 29, 2008. Endo

owns and has exclusive rights to the ’489 patent, including all rights to sue for infringement

thereof.

       18.     A true and correct copy of the ’489 patent is attached hereto as Exhibit B.

       19.     The ’349 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the USPTO on February 1, 2011. Endo

owns and has exclusive rights to the ’349 patent, including all rights to sue for infringement

thereof.

       20.     A true and correct copy of the ’349 patent is attached hereto as Exhibit C.

       21.     The ’353 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the USPTO on August 23, 2011. Endo

owns and has exclusive rights to the ’353 patent, including all rights to sue for infringement

thereof.

       22.     A true and correct copy of the ’353 patent is attached hereto as Exhibit D.



                                                  4
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 5 of 40 PageID #: 41238




       23.     The ’714 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the USPTO on January 27, 2015. Endo

owns and has exclusive rights to the ’714 patent, including all rights to sue for infringement

thereof.

       24.     A true and correct copy of the ’714 patent is attached hereto as Exhibit E.

       25.     The ’007 patent, titled “Cyanocobalamin Low Viscosity Aqueous Formulations

for Intranasal Delivery,” was duly and legally issued by the USPTO on August 16, 2016. Endo

owns and has exclusive rights to the ’007 patent, including all rights to sue for infringement

thereof.

       26.     A true and correct copy of the ’007 patent is attached hereto as Exhibit F.

                     ENDO’S NASCOBAL® NASAL SPRAY PRODUCT

       27.     Endo is the holder of approved New Drug Application (“NDA”) No. 021642 for

Nascobal® brand cyanocobalamin, USP nasal spray 500 mcg/spray. Cyanocobalamin is a

synthetic form of vitamin B12 with equivalent vitamin B12 activity. Nascobal® nasal spray is the

only FDA-approved vitamin B12 nasal spray.

       28.     Nascobal® nasal spray is a solution of cyanocobalamin, USP for administration as

a spray to the nasal mucosa. Each unit dose device of Nascobal® nasal spray contains 0.125 mL

of a 500 mcg/0.1 mL solution of cyanocobalamin with sodium citrate, citric acid, glycerin and

benzalkonium chloride in purified water. The spray solution has a pH between 4.5 and 5.5.

Each spray delivers an average of 500 mcg of cyanocobalamin.

       29.     Nascobal® nasal spray is a prescription medicine used to treat vitamin B12

deficiency. Nascobal® nasal spray is used for vitamin B12 deficiency after bariatric (weight loss)
                                                 5
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 6 of 40 PageID #: 41239




surgery, because persons who have undergone bariatric surgery may not absorb enough vitamin

B12 from food. Nascobal® nasal spray may also be used for other causes of vitamin B12

deficiency. Nascobal® is a fine-mist nasal spray that is absorbed into the bloodstream through

the nasal mucosa, bypassing the stomach and digestive tract.

       30.     Nascobal® nasal spray is indicated for the maintenance of normal hematologic

status in pernicious anemia patients who are in remission following intramuscular vitamin B12

therapy and who have no nervous system involvement. Nascobal® nasal spray is also indicated

as a supplement for other vitamin B12 deficiencies, including: (i) dietary deficiency of vitamin

B12 occurring in strict vegetarians; (ii) malabsorption of vitamin B12 resulting from structural or

functional damage to the stomach or the ileum; (iii) inadequate secretion of intrinsic factor,

resulting from lesions that destroy the gastric mucosa, and a number of conditions associated

with a variable degree of gastric atrophy; (iv) competition for vitamin B12 by intestinal parasites

or bacteria; (v) inadequate utilization of vitamin B12.

       31.     Prior to the availability of Nascobal® nasal spray, therapeutic amounts of

cyanocobalamin were administered by intramuscular or deep subcutaneous injection of

cyanocobalamin. Patients had to return to the physician’s office periodically to receive

additional injections to maintain their levels of vitamin B12. The invention of the Patents-in-

Suit—as embodied in the commercial Nascobal® nasal spray product—provides for an effective

and convenient self-administration option that greatly improves patient compliance. Pursuant to

21 U.S.C. § 355(b)(1) and attendant FDA regulations, the ’636, ’489, ’349, ’353, ’714 and ’007

patents are listed in the Approved Drug Products with Therapeutic Equivalence Evaluations

(“Orange Book”) with respect to Nascobal® nasal spray.
                                                  6
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 7 of 40 PageID #: 41240




                                     THE PERRIGO ANDA

       32.      On information and belief, Perrigo submitted the Perrigo ANDA to FDA, under

21 U.S.C. § 355(j), seeking approval to engage in the commercial manufacture, use, sale, offer

for sale, and/or importation of a generic copy of Nascobal® nasal spray, prior to the expiration of

the Patents-in-Suit.

       33.      By letter dated January 24, 2019 (the “Notice Letter”), Perrigo asserted that it

submitted the Perrigo ANDA to FDA seeking approval to engage in the commercial

manufacture, use, sale, or importation of a generic copy of Nascobal® nasal spray prior to the

expiration of the Patents-in-Suit.

       34.      The Notice Letter also asserted that the ANDA contains certifications by Perrigo

pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Paragraph IV Certifications”) contending that the

Patents-in-Suit are invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, sale, or importation of the Perrigo ANDA Product.

       35.      On information and belief, Perrigo was aware of the Patents-in-Suit at the time it

submitted the Paragraph IV Certifications to FDA.

       36.      Endo commenced this action within 45 days of receiving the Notice Letter

pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                                          COUNT ONE
                            Perrigo’s Infringement of the ’636 Patent

       37.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.




                                                  7
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 8 of 40 PageID #: 41241




       38.     Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’636 patent, constitutes infringement of at least one claim, including at least

claims 1, 24, 30, and/or 31 of the ’636 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the

doctrine of equivalents.

       39.     On FDA approval of the Perrigo ANDA, Perrigo will infringe at least one claim,

including at least claim 1 of the ’636 patent, by manufacturing, using, offering to sell, or selling

the Perrigo ANDA Product in the United States and/or importing the Perrigo ANDA Product into

the United States, and by actively inducing and/or contributing to infringement by others, in

violation of 35 U.S.C. §§ 271(a), (b), and/or (c), literally and/or by the doctrine of equivalents.

       40.     On information and belief, the Perrigo ANDA Product contains the same active

ingredient and in the same concentration as Nascobal® brand cyanocobalamin, USP nasal spray

500 mcg/spray.

       41.     On information and belief, the Perrigo ANDA Product infringes at least one

claim, including at least claim 1 of the ’636 patent, literally and/or by the doctrine of equivalents.

       42.     On information and belief, the Perrigo ANDA Product is a stable pharmaceutical

aqueous solution comprising cyanocobalamin, water, a preservative selected from the group

consisting of benzyl alcohol, parabens thimerosal, chlorobutanol, benzethonium chloride, and

benzalkonium chloride, and combinations thereof, a buffer selected from the group consisting of

citric acid, sodium citrate, monopotassium phosphate, disodium phosphate, potassium

biphthalate, sodium hydroxide, sodium acetate, acetic acid, and combinations thereof, and a

humectant selected from the group consisting of sorbitol, propylene glycol, and glycerin, and
                                                  8
 Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 9 of 40 PageID #: 41242




combinations thereof, wherein said solution of cyanocobalamin is suitable for intranasal

administration, has a viscosity less than about 1000 cPs, and wherein said solution of

cyanocobalamin has a bioavailability of cyanocobalamin when administered intranasally of at

least about 7% relative to an intramuscular injection of cyanocobalamin with the proviso that the

solution contains no mercury or mercury compounds, as claimed in at least one claim, including

at least claim 1 of the ’636 patent, literally and/or by the doctrine of equivalents.

       43.     On FDA approval of the Perrigo ANDA, Perrigo will induce infringement of at

least one claim, including at least claims 24, 30, and/or 31 of the ’636 patent, by promoting,

encouraging, and/or recommending that persons perform methods of administering

cyanocobalamin by infusing the nose with the claimed aqueous solution of cyanocobalamin, or

administering intranasally a sufficient amount of the claimed solution of cyanocobalamin, and/or

by contributing to the performance of said method, in violation of 35 U.S.C. §§ 271(a), (b),

and/or (c), literally and/or by the doctrine of equivalents.

       44.     As part of the Perrigo ANDA, Perrigo must show that “the labeling proposed for

the new drug is the same as the labeling approved for the listed drug,” except for changes

indicating that the drug is produced or distributed by different manufacturers. 21 U.S.C. §

355(j)(2)(A)(v).

       45.     The label for Nascobal® nasal spray states that Nascobal® nasal spray is

administered in the nostril.

       46.     On information and belief, the proposed label for the Perrigo ANDA Product is

substantially identical to the approved label for Nascobal® nasal spray, and the Perrigo ANDA



                                                  9
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 10 of 40 PageID #: 41243




Product, if approved, will be marketed, sold, and/or distributed with labeling that is substantially

identical to the labeling for Nascobal® nasal spray.

       47.     On information and belief, the proposed label for the Perrigo ANDA Product also

states that the Perrigo ANDA Product is administered in the nostril. Therefore, the proposed

label promotes or encourages persons to perform methods of administering cyanocobalamin by

infusing the nose with the Perrigo ANDA Product, or administering intranasally a sufficient

amount of the Perrigo ANDA Product.

       48.     On information and belief, Perrigo knowingly provides instruction in the

proposed label for persons to administer the Perrigo ANDA Product intranasally or by infusing

the nose, and the proposed label reflects a specific intent to encourage persons to directly

infringe at least one claim, including at least claims 24, 30, and/or 31 of the ’636 patent, literally

and/or by the doctrine of equivalents.

       49.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 24, 30, and/or 31 of the ’636 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States.

       50.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 24, 30, and/or 31 of the ’636 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(b) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States. On

information and belief, Perrigo will knowingly encourage direct infringement of the ’636 patent,

and possess specific intent to encourage another’s direct infringement of the ’636 patent.
                                                  10
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 11 of 40 PageID #: 41244




        51.      Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 24, 30, and/or 31 of the ’636 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(c) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States. On

information and belief, the act of direct infringement of the ’636 patent is attributed to a single

entity. On information and belief, the Perrigo ANDA Product is a material part of the claimed

invention, and is not suitable for substantial non-infringing uses.

        52.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’636 patent. Endo does not have an adequate

remedy at law.

        53.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                       COUNT TWO
                    Declaratory Judgment of Infringement of the ’636 Patent

        54.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

        55.      These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        56.      There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

        57.      On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

                                                 11
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 12 of 40 PageID #: 41245




importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

          58.   The commercial use of the Perrigo ANDA Product will directly infringe the ’636

patent.

          59.   The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’636 patent.

          60.   On information and belief, Perrigo had knowledge of the ’636 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

          61.   Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’636 patent, and has no substantially non-infringing use, the commercial

manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’636 patent.

          62.   Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’636 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’636 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).




                                                 12
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 13 of 40 PageID #: 41246




       63.       Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’636 patent. Endo does not have an adequate

remedy at law.

       64.       This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                        COUNT THREE
                            Perrigo’s Infringement of the ’489 Patent

       65.       Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

       66.       Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’489 patent, constitutes infringement of at least one claim, including at least

claim 1 of the ’489 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the doctrine of

equivalents.

       67.       On FDA approval of the Perrigo ANDA, Perrigo will infringe at least one claim,

including at least claim 1 of the ’489 patent, by manufacturing, using, offering to sell, or selling

the Perrigo ANDA Product in the United States and/or importing the Perrigo ANDA Product into

the United States, and by actively inducing and/or contributing to infringement by others, in

violation of 35 U.S.C. §§ 271(a), (b), and/or (c), literally and/or by the doctrine of equivalents.

       68.       On information and belief, the Perrigo ANDA Product contains the same active

ingredient and in the same concentration as Nascobal® brand cyanocobalamin, USP nasal spray

500 mcg/spray.

                                                 13
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 14 of 40 PageID #: 41247




       69.     On information and belief, the Perrigo ANDA Product infringes at least one

claim, including at least claim 1 of the ’489 patent, literally and/or by the doctrine of equivalents.

       70.     On information and belief, the Perrigo ANDA Product is a kit for nasal drug

delivery comprising an aqueous solution of cyanocobalamin and excipients in a container, and a

droplet-generating actuator attached to said container and fluidly connected to the

cyanocobalamin solution in the container; wherein said actuator produces a spray of the

cyanocobalamin solution through a tip of the actuator when said actuator is engaged, wherein

said spray of cyanocobalamin solution has a spray pattern ellipticity ratio of from about 1.0 to

about 1.4 when measured at a height of 3.0 cm from the actuator tip, as claimed in at least one

claim, including at least claim 1 of the ’489 patent.

       71.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claim 1 of the ’489 patent, literally and/or by

the doctrine of equivalents, under 35 U.S.C. § 271(a) by making, using, offering to sell, selling,

and/or importing the Perrigo ANDA Product into the United States.

       72.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claim 1 of the ’489 patent, literally and/or by

the doctrine of equivalents, under 35 U.S.C. § 271(b) by making, using, offering to sell, selling,

and/or importing the Perrigo ANDA Product into the United States. On information and belief,

Perrigo will knowingly encourage direct infringement of the ’489 patent, and possess specific

intent to encourage another’s direct infringement of the ’489 patent.

       73.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claim 1 of the ’489 patent, literally and/or by
                                                  14
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 15 of 40 PageID #: 41248




the doctrine of equivalents, under 35 U.S.C. § 271(c) by making, using, offering to sell, selling,

and/or importing the Perrigo ANDA Product into the United States. On information and belief,

the act of direct infringement of the ’489 patent is attributed to a single entity. On information

and belief, the Perrigo ANDA Product is a material part of the claimed invention, and is not

suitable for substantial non-infringing uses.

        74.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’489 patent. Endo does not have an adequate

remedy at law.

        75.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                      COUNT FOUR
                    Declaratory Judgment of Infringement of the ’489 Patent

        76.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

        77.      These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

        78.      There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

        79.      On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

                                                 15
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 16 of 40 PageID #: 41249




          80.    The commercial use of the Perrigo ANDA Product will directly infringe the ’489

patent.

          81.    The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’489 patent.

          82.    On information and belief, Perrigo had knowledge of the ’489 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

          83.    Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’489 patent, and has no substantially non-infringing use, the commercial

manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’489 patent.

          84.    Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’489 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’489 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

          85.    Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’489 patent. Endo does not have an adequate

remedy at law.



                                                 16
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 17 of 40 PageID #: 41250




       86.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                         COUNT FIVE
                            Perrigo’s Infringement of the ’349 Patent

       87.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

       88.      Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’349 patent, constitutes infringement of at least one claim, including at least

claims 1, 9, and/or 17 of the ’349 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the

doctrine of equivalents.

       89.      On FDA approval of the Perrigo ANDA, Perrigo will infringe at least one claim,

including at least claim 1 of the ’349 patent, by manufacturing, using, offering to sell, or selling

the Perrigo ANDA Product in the United States and/or importing the Perrigo ANDA Product into

the United States, and by actively inducing and/or contributing to infringement by others, in

violation of 35 U.S.C. §§ 271(a), (b), and/or (c), literally and/or by the doctrine of equivalents.

       90.      On information and belief, the Perrigo ANDA Product contains the same active

ingredient and in the same concentration as Nascobal® brand cyanocobalamin, USP nasal spray

500 mcg/spray.

       91.      On information and belief, the Perrigo ANDA Product infringes at least one

claim, including at least claim 1 of the ’349 patent, literally and/or by the doctrine of equivalents.




                                                 17
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 18 of 40 PageID #: 41251




       92.     On information and belief, the Perrigo ANDA Product is a stable pharmaceutical

aqueous solution comprising cyanocobalamin and water, a preservative selected from the group

consisting of benzyl alcohol, parabens, chlorobutanol, benzethonium chloride, and benzalkonium

chloride, and combinations thereof, and a buffer selected from the group consisting of citric acid,

sodium citrate, monopotassium phosphate, disodium phosphate, potassium biphthalate, sodium

hydroxide, sodium acetate, acetic acid, and combinations thereof, wherein said solution of

cyanocobalamin is suitable for intranasal administration, and has a viscosity less than about 1000

cPs, and wherein said solution of cyanocobalamin has a bioavailability of cyanocobalamin when

administered intranasally of at least about 7% relative to an intramuscular injection of

cyanocobalamin, with the proviso that the solution contains no mercury or mercury compounds,

as claimed in at least one claim, including at least claim 1 of the ’349 patent, literally and/or by

the doctrine of equivalents.

       93.     On FDA approval of the Perrigo ANDA, Perrigo will induce infringement of at

least one claim, including at least claims 9 and/or 17 of the ’349 patent, by promoting,

encouraging, and/or recommending that persons perform methods of administering

cyanocobalamin by infusing the nose with the claimed aqueous solution of cyanocobalamin, or

administering intranasally the claimed aqueous solution of cyanocobalamin, and/or by

contributing to the performance of said method, in violation of 35 U.S.C. §§ 271(a), (b), and/or

(c), literally and/or by the doctrine of equivalents.

       94.     As part of the Perrigo ANDA, Perrigo must show that “the labeling proposed for

the new drug is the same as the labeling approved for the listed drug,” except for changes



                                                  18
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 19 of 40 PageID #: 41252




indicating that the drug is produced or distributed by different manufacturers. 21 U.S.C. §

355(j)(2)(A)(v).

       95.     The label for Nascobal® nasal spray states that Nascobal® nasal spray is

administered in the nostril.

       96.     On information and belief, the proposed label for the Perrigo ANDA Product is

substantially identical to the approved label for Nascobal® nasal spray, and the Perrigo ANDA

Product, if approved, will be marketed, sold, and/or distributed with labeling that is substantially

identical to the labeling for Nascobal® nasal spray.

       97.     On information and belief, the proposed label for the Perrigo ANDA Product also

states that the Perrigo ANDA Product is administered in the nostril. Therefore, the proposed

label promotes or encourages persons to perform methods of administering cyanocobalamin by

infusing the nose with the Perrigo ANDA Product, or administering intranasally a sufficient

amount of the Perrigo ANDA Product.

       98.     On information and belief, Perrigo knowingly provides instruction in the

proposed label for persons to administer the Perrigo ANDA Product intranasally or by infusing

the nose, and the proposed label reflects a specific intent to encourage persons to directly

infringe at least one claim, including at least claim 9 and/or 17 of the ’349 patent, literally and/or

by the doctrine of equivalents.

       99.     Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 9, and/or 17 of the ’349 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States.
                                                  19
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 20 of 40 PageID #: 41253




       100.      Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 9, and/or 17 of the ’349 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(b) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States. On

information and belief, Perrigo will knowingly encourage direct infringement of the ’349 patent,

and possesses specific intent to encourage another’s direct infringement of the ’349 patent.

       101.      Unless enjoined by the Court, on FDA approval of the Perrigo ANDA, Perrigo

will infringe at least one claim, including at least claims 1, 9, and/or 17 of the ’349 patent,

literally and/or by the doctrine of equivalents, under 35 U.S.C. § 271(c) by making, using,

offering to sell, selling, and/or importing the Perrigo ANDA Product into the United States. On

information and belief, the act of direct infringement of the ’349 patent is attributed to a single

entity. On information and belief, the Perrigo ANDA Product is a material part of the claimed

invention, and is not suitable for substantial non-infringing uses.

       102.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’349 patent. Endo does not have an adequate

remedy at law.

       103.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                       COUNT SIX
                    Declaratory Judgment of Infringement of the ’349 Patent

       104.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

                                                  20
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 21 of 40 PageID #: 41254




          105.   These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          106.   There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

          107.   On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

          108.   The commercial use of the Perrigo ANDA Product will directly infringe the ’349

patent.

          109.   The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’349 patent.

          110.   On information and belief, Perrigo had knowledge of the ’349 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

          111.   Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’349 patent, and has no substantially non-infringing use, the commercial

manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’349 patent.

          112.   Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial
                                                 21
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 22 of 40 PageID #: 41255




manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’349 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’349 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

       113.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’349 patent. Endo does not have an adequate

remedy at law.

       114.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                        COUNT SEVEN
                            Perrigo’s Infringement of the ’353 Patent

       115.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

       116.      Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’353 patent, constitutes infringement of at least one claim, including at least

claim 1 of the ’353 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the doctrine of

equivalents.

       117.      On FDA approval of the Perrigo ANDA, Perrigo will induce infringement of at

least one claim, including at least claim 1 of the ’353 patent, by promoting, encouraging, and/or

recommending that persons administer the claimed cyanocobalamin solution into a nose of an

individual through an actuator tip as a spray, wherein the spray has a spray pattern ellipticity

                                                 22
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 23 of 40 PageID #: 41256




ratio of from about 1.0 to about 1.4 when measured at a height of 3.0 cm from the actuator tip,

and/or by contributing to the performance of said method, in violation of 35 U.S.C. §§ 271(a),

(b), and/or (c), literally and/or by the doctrine of equivalents.

       118.    As part of the Perrigo ANDA, Perrigo must show that “the labeling proposed for

the new drug is the same as the labeling approved for the listed drug,” except for changes

indicating that the drug is produced or distributed by different manufacturers. 21 U.S.C. §

355(j)(2)(A)(v).

       119.    The label for Nascobal® nasal spray states that Nascobal® nasal spray is

administered in the nostril.

       120.    On information and belief, the proposed label for the Perrigo ANDA Product is

substantially identical to the approved label for Nascobal® nasal spray, and the Perrigo ANDA

Product, if approved, will be marketed, sold, and/or distributed with labeling that is substantially

identical to the labeling for Nascobal® nasal spray.

       121.    On information and belief, the proposed label for the Perrigo ANDA Product also

states that the Perrigo ANDA Product is administered in the nostril. Therefore, the proposed

label promotes or encourages persons to administer the Perrigo ANDA Product into a nose of an

individual.

       122.    On information and belief, Perrigo knowingly provides instruction in the

proposed label for persons to administer the Perrigo ANDA Product into a nose of an individual,

and the proposed label reflects a specific intent to encourage persons to directly infringe at least

one claim, including at least claim 1 of the ’353 patent, literally and/or by the doctrine of

equivalents.
                                                  23
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 24 of 40 PageID #: 41257




       123.      On information and belief, the administration of the Perrigo ANDA Product into a

nose of an individual infringes at least one claim, including at least claim 1 of the ’353 patent,

literally and/or by the doctrine of equivalents.

       124.      On information and belief, the Perrigo ANDA Product is an aqueous solution of

cyanocobalamin comprising cyanocobalamin at a concentration of about 0.5% of total weight of

solution, citric acid at a concentration of about 0.12%, sodium citrate at a concentration of about

0.32%, glycerin at a concentration of about 2.23%, benzalkonium chloride at concentration of

about 0.02% and water, wherein said solution of cyanocobalamin is suitable for intranasal

administration and has a viscosity less than about 1000 cPs, with the proviso that the solution of

cyanocobalamin contains no mercury or mercury-containing compounds, as claimed in at least

one claim, including at least claim 1 of the ’353 patent, literally and/or by the doctrine of

equivalents.

       125.      On information and belief, the Perrigo ANDA Product is administered into a nose

of an individual through an actuator tip as a spray, wherein the spray has a spray pattern

ellipticity ratio of from about 1.0 to about 1.4 when measured at a height of 3.0 cm from the

actuator tip, as claimed in at least one claim, including at least claim 1 of the ’353 patent,

literally and/or by the doctrine of equivalents.

       126.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’353 patent. Endo does not have an adequate

remedy at law.

       127.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.
                                                   24
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 25 of 40 PageID #: 41258




                                      COUNT EIGHT
                    Declaratory Judgment of Infringement of the ’353 Patent

          128.   Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

          129.   These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          130.   There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

          131.   On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

          132.   The commercial use of the Perrigo ANDA Product will directly infringe the ’353

patent.

          133.   The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’353 patent.

          134.   On information and belief, Perrigo had knowledge of the ’353 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

          135.   Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’353 patent, and has no substantially non-infringing use, the commercial




                                                 25
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 26 of 40 PageID #: 41259




manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’353 patent.

       136.      Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’353 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’353 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

       137.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’353 patent. Endo does not have an adequate

remedy at law.

       138.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                         COUNT NINE
                            Perrigo’s Infringement of the ’714 Patent

       139.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

       140.      Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’714 patent, constitutes infringement of at least one claim, including at least




                                                 26
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 27 of 40 PageID #: 41260




claims 1 and/or 10 of the ’714 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the

doctrine of equivalents.

       141.    On FDA approval of the Perrigo ANDA, Perrigo will infringe at least one claim,

including at least claims 1 and/or 10 of the ’714 patent, by manufacturing, using, offering to sell,

or selling the Perrigo ANDA Product in the United States and/or importing the Perrigo ANDA

Product into the United States, and by actively inducing and/or contributing to infringement by

others, in violation of 35 U.S.C. §§ 271(a), (b), and/or (c), literally and/or by the doctrine of

equivalents.

       142.    As part of the Perrigo ANDA, Perrigo must show that “the labeling proposed for

the new drug is the same as the labeling approved for the listed drug,” except for changes

indicating that the drug is produced or distributed by different manufacturers. 21 U.S.C.

§ 355(j)(2)(A)(v).

       143.    The label for Nascobal® nasal spray states that Nascobal® nasal spray is

administered in the nostril to a subject in need thereof.

       144.    On information and belief, the proposed label for the Perrigo ANDA Product is

substantially identical to the approved label for Nascobal® nasal spray, and the Perrigo ANDA

Product, if approved, will be marketed, sold, and/or distributed with labeling that is substantially

identical to the labeling for Nascobal® nasal spray.

       145.    On information and belief, the proposed label for the Perrigo ANDA Product also

states that the Perrigo ANDA Product is administered in the nostril to a subject in need thereof.

Therefore, the proposed label promotes or encourages persons to administer the Perrigo ANDA

Product by infusing the nose of a subject in need thereof.
                                                  27
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 28 of 40 PageID #: 41261




       146.    On information and belief, Perrigo knowingly provides instruction in the

proposed label for persons to administer the Perrigo ANDA Product by infusing the nose of a

subject in need thereof, and the proposed label reflects a specific intent to encourage persons to

directly infringe at least one claim, including at least claims 1 and/or 10 of the ’714 patent,

literally and/or by the doctrine of equivalents.

       147.    On information and belief, the administration of the Perrigo ANDA Product by

infusing the nose of a subject in need thereof infringes at least one claim, including at least

claims 1 and/or 10 of the ’714 patent, literally and/or by the doctrine of equivalents.

       148.    On information and belief, the Perrigo ANDA Product comprises a

pharmaceutically effective amount of cyanocobalamin at a concentration of about 0.5% of total

weight of solution, wherein the solution has a viscosity of less than 1000 cPs, and wherein the

solution has a bioavailability of about 7% or more relative to the bioavailability of an

intramuscular injection containing cyanocobalamin at a concentration of 0.1% of the total weight

based on a same volume as the solution, as claimed in at least one claim, including at least claim

1 of the ’714 patent, literally and/or by the doctrine of equivalents.

       149.    On information and belief, the Perrigo ANDA Product comprises a

pharmaceutically effective amount of cyanocobalamin at a concentration of about 0.5% of total

weight of solution, citric acid, sodium citrate, benzalkonium chloride, and glycerin, wherein the

solution has a viscosity of less than 1000 cPs, and wherein the solution has a bioavailability of

about 7% or more relative to the bioavailability of an intramuscular injection containing

cyanocobalamin at a concentration of 0.1% of the total weight based on a same volume as the



                                                   28
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 29 of 40 PageID #: 41262




solution, as claimed in at least one claim, including at least claim 10 of the ’714 patent, literally

and/or by the doctrine of equivalents.

          150.   Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’714 patent. Endo does not have an adequate

remedy at law.

          151.   This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                       COUNT TEN
                    Declaratory Judgment of Infringement of the ’714 Patent

          152.   Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

          153.   These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          154.   There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

          155.   On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

          156.   The commercial use of the Perrigo ANDA Product will directly infringe the ’714

patent.




                                                  29
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 30 of 40 PageID #: 41263




       157.      The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’714 patent.

       158.      On information and belief, Perrigo had knowledge of the ’714 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

       159.      Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’714 patent, and has no substantially non-infringing use, the commercial

manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’714 patent.

       160.      Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial

manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’714 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’714 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

       161.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’714 patent. Endo does not have an adequate

remedy at law.

       162.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.



                                                 30
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 31 of 40 PageID #: 41264




                                       COUNT ELEVEN
                            Perrigo’s Infringement of the ’007 Patent

       163.     Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

       164.     Perrigo’s submission of the Perrigo ANDA to FDA to engage in the commercial

manufacture, use, sale, offer for sale, or importation of the Perrigo ANDA Product, prior to the

expiration of the ’007 patent, constitutes infringement of at least one claim, including at least

claims 1 and/or 13 of the ’007 patent, under 35 U.S.C. § 271(e)(2), literally and/or by the

doctrine of equivalents.

       165.     On FDA approval of the Perrigo ANDA, Perrigo will infringe at least one claim,

including at least claims 1 and/or 13 of the ’007 patent, by manufacturing, using, offering to sell,

or selling the Perrigo ANDA Product in the United States and/or importing the Perrigo ANDA

Product into the United States, and by actively inducing and/or contributing to infringement by

others, in violation of 35 U.S.C. §§ 271(a), (b), and/or (c), literally and/or by the doctrine of

equivalents.

       166.     As part of the Perrigo ANDA, Perrigo must show that “the labeling proposed for

the new drug is the same as the labeling approved for the listed drug,” except for changes

indicating that the drug is produced or distributed by different manufacturers. 21 U.S.C.

§ 355(j)(2)(A)(v).

       167.     The label for Nascobal® nasal spray indicates that Nascobal® nasal spray may be

administered to a subject having vitamin B12 deficiency associated with gastric surgery.




                                                  31
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 32 of 40 PageID #: 41265




       168.    On information and belief, the proposed label for the Perrigo ANDA Product is

substantially identical to the approved label for Nascobal® nasal spray, and the Perrigo ANDA

Product, if approved, will be marketed, sold, and/or distributed with labeling that is substantially

identical to the labeling for Nascobal® nasal spray.

       169.    On information and belief, the proposed label for the Perrigo ANDA Product also

indicates that the Perrigo ANDA Product may be administered to a subject having vitamin B12

deficiency associated with gastric surgery. Therefore, the proposed label promotes or

encourages persons to administer the Perrigo ANDA Product to a subject having vitamin B12

deficiency associated with gastric surgery.

       170.    On information and belief, Perrigo knowingly provides instruction in the

proposed label to administer the Perrigo ANDA Product to a subject having vitamin B12

deficiency associated with gastric surgery, and the proposed label reflects a specific intent to

encourage persons to directly infringe at least one claim, including at least claims 1 and/or 13 of

the ’007 patent, literally and/or by the doctrine of equivalents.

       171.    On information and belief, the administration of the Perrigo ANDA Product to a

subject having vitamin B12 deficiency associated with gastric surgery infringes at least one

claim, including at least claims 1 and/or 13 of the ’007 patent, literally and/or by the doctrine of

equivalents.

       172.    On information and belief, the Perrigo ANDA Product comprises

cyanocobalamin; water; a buffer selected from the group consisting of citric acid, sodium citrate,

monopotassium phosphate, disodium phosphate, potassium biphthalate, sodium hydroxide,

sodium acetate, acetic acid, and combinations thereof; optionally, a humectant selected from the
                                                 32
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 33 of 40 PageID #: 41266




group consisting of sorbitol, propylene glycol, and glycerin, and combinations thereof; and

optionally, a preservative selected from the group consisting of benzyl alcohol, parabens

thimerosal, chlorobutanol, benzethonium chloride, and benzalkonium chloride, and combinations

thereof; wherein the aqueous solution of cyanocobalamin is suitable for intranasal

administration, has a viscosity of less than about 1000 cPs, and a bioavailability of

cyanocobalamin when administered intranasally of at least about 7% relative to an intramuscular

injection of cyanocobalamin, as claimed in at least one claim, including at least claims 1 and/or

13 of the ’007 patent, literally and/or by the doctrine of equivalents.

       173.      On information and belief, the Perrigo ANDA Product comprises an aqueous

solution of cyanocobalamin in a container; and an actuator coupled to the container, the actuator

comprising a tip for producing a spray of the aqueous solution of cyanocobalamin when the

actuator is engaged, as claimed in at least one claim, including at least claim 13 of the ’007

patent, literally and/or by the doctrine of equivalents.

       174.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’007 patent. Endo does not have an adequate

remedy at law.

       175.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                     COUNT TWELVE
                    Declaratory Judgment of Infringement of the ’007 Patent

       176.      Endo realleges and incorporates each of the preceding paragraphs as if fully set

forth herein.

                                                  33
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 34 of 40 PageID #: 41267




          177.   These claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202.

          178.   There is an actual case or controversy such that the Court may resolve Endo’s

request for declaratory relief consistent with Article III of the United States Constitution.

          179.   On information and belief, unless enjoined by this Court, Perrigo plans and

intends to engage in the manufacture, use, offer for sale, sale, marketing, distribution, and/or

importation of the Perrigo ANDA Product immediately following approval of the Perrigo

ANDA.

          180.   The commercial use of the Perrigo ANDA Product will directly infringe the ’007

patent.

          181.   The commercial offer for sale and sale of the Perrigo ANDA Product, in

conjunction with the labeling and instructions for use thereof, will constitute an act of

inducement of infringement of the ’007 patent.

          182.   On information and belief, Perrigo had knowledge of the ’007 patent since at least

the time Perrigo submitted the Paragraph IV Certifications to FDA.

          183.   Because the Perrigo ANDA Product is especially made or adapted for use in the

claims of the ’007 patent, and has no substantially non-infringing use, the commercial

manufacture, offer for sale, sale and/or importation of the Perrigo ANDA Product will constitute

an act of contributory infringement of the ’007 patent.

          184.   Endo is entitled to a declaratory judgment that the commercial manufacture, use,

offer to sell, or sale within the United States, and/or importation into the United States, of the

Perrigo ANDA Product, or the inducement of and/or contribution to the commercial
                                                 34
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 35 of 40 PageID #: 41268




manufacture, use, offer for sale, or sale within the United States, and/or importation into the

United States, of the Perrigo ANDA Product before expiration of the ’007 patent by Perrigo or

its agents, will constitute infringement, inducement of infringement, and/or contributory

infringement of the ’007 patent under 35 U.S.C. §§ 271(a), (b), and/or (c).

       185.      Endo will be irreparably harmed if Perrigo is not enjoined from infringing,

inducing, or contributing to infringement of the ’007 patent. Endo does not have an adequate

remedy at law.

       186.      This case is exceptional and Endo is entitled to an award of reasonable attorney

fees under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Endo respectfully requests the following relief:

       A.        A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’636 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;

       B.        A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’489 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;

       C.        A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’349 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;




                                                 35
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 36 of 40 PageID #: 41269




       D.      A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’353 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;

       E.      A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’714 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;

       F.      A judgment that Perrigo infringed, contributed to, or induced the infringement of

one or more claims of the ’007 patent, literally and/or by the doctrine of equivalents, by

submitting the Perrigo ANDA for a generic copy of Nascobal® nasal spray to FDA;

       G.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’636 patent;

       H.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’489 patent;

       I.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’349 patent;

       J.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’353 patent;



                                                36
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 37 of 40 PageID #: 41270




       K.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’714 patent;

       L.      A judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation of the Perrigo ANDA Product within the United States, prior to expiration, infringes

the ’007 patent;

       M.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’636 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;

       N.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’489 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;

       O.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’349 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;



                                                37
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 38 of 40 PageID #: 41271




       P.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’353 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;

       Q.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’714 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;

       R.      A permanent injunction restraining and enjoining Perrigo, and its officers, agents,

attorneys, employees, and those acting in privity or concert with them, from engaging in the

commercial manufacture, use, offer for sale, or sale within the United States, or importation into

the United States, of the Perrigo ANDA Product, until the expiration of the ’007 patent, including

any extensions and/or additional periods of exclusivity to which Endo is or becomes entitled;

       S.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the

expiration date of the ’636 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       T.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the



                                                38
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 39 of 40 PageID #: 41272




expiration date of the ’489 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       U.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the

expiration date of the ’349 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       V.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the

expiration date of the ’353 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       W.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the

expiration date of the ’714 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       X.      An order that the effective date of any approval of the Perrigo ANDA for a

generic copy of Nascobal® nasal spray under 21 U.S.C. § 355(j) shall not be earlier than the

expiration date of the ’007 patent, including any extensions and/or additional periods of

exclusivity to which Endo is or becomes entitled;

       Y.      A declaration that this case is exceptional within the meaning of 35 U.S.C. § 285

and an award to Endo of reasonable attorney fees, costs, and expenses in this action; and

       Z.      Such other and further relief as the Court may deem just and proper.



                                                39
Case 1:99-mc-09999 Document 390 Filed 03/01/19 Page 40 of 40 PageID #: 41273




                                       /s/ Steven J. Fineman
Of Counsel:                            Steven J. Fineman (#4025)
                                       Katharine Lester Mowery (#5629)
Daniel G. Brown                        RICHARDS, LAYTON & FINGER, P.A.
LATHAM & WATKINS LLP                   One Rodney Square
885 Third Avenue                       Wilmington, DE 19899
New York, NY 10022                     (302) 651-7700
(212) 906-1200                         fineman@rlf.com
daniel.brown@lw.com                    mowery@rlf.com

Kenneth G. Schuler                     Attorneys for Plaintiff
Marc N. Zubick                         Endo Pharmaceuticals Inc.
Sarah W. Wang
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, IL 60611
(312) 876-7000
kenneth.schuler@lw.com
marc.zubick@lw.com
sarah.wang@lw.com

Jennifer Koh
LATHAM & WATKINS LLP
12670 High Bluff Drive
San Diego, CA 92130
(858) 523-5400
jennifer.koh@lw.com

Dated: March 1, 2019




                                      40
